UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) xQuarterly report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 oTransition report pursuant to section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission file number 0-8419 NEONODE INC. (Exact name of registrant as specified in its charter) Delaware 94-1517641 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Sweden Linnegatan 89, SE-tockholm, Sweden USA 651 Byrdee Way, Lafayette, CA. 94549 (Address of principal executive offices and zip code) Sweden + 46 8 USA + 1 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is an large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of“large accelerated filer”, “non-accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes ¨No ý The number of shares of the registrant’s common stock outstanding as of May 15, 2011, was 27,694,813. The number of shares of the registrant’s Series A Preferred stock outstanding as of May 15, 2011 was 83. The number of shares of the registrant’s Series B Preferred stock outstanding as of May 15, 2011 was 114. Neonode Inc. affected a 25-to-1 reverse stock split on the opening of business on March28, 2011. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the effects of the reverse stock split. NEONODE INC. INDEX TO MARCH 31, 2-Q PART IFinancial Information Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 (Audited) 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 27 Item 4 Controls and Procedures 27 PART II Other Information Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Default Upon Senior Securities.… 28 Item 4 Removed and Reserved 29 Item 5 Other Information.… 29 Item 6 Exhibits 29 SIGNATURES 30 EXHIBITS PART I.Financial Information Item 1.Financial Statements NEONODE INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) March 31, 2011 December 31, 2010 ASSETS (Unaudited ) (Audited ) Current assets: Cash $ $ Accounts receivable Debt issuance costs, net 35 4 Prepaid expenses and other current assets Total current assets Property and equipment, net 39 24 Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible debt, net of discounts Embedded derivatives of convertible debt and warrants Total current liabilities Total liabilities Commitments and contingencies (Note 7 ) Stockholders' deficit: Series A Preferred stock, 889,081 shares authorized with par value $0.001 per share; 83 and 166 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively. (In the event of dissolution, each share of Series A Preferred stock has a liquidation preference equal to par value of $0.001 over the shares of common stock) — — Series B Preferred stock, 108,850 shares authorized with par value $0.001 per share; 114 and 141 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively. (In the event of dissolution, each share of Series B Preferred stock has a liquidation preference equal to par value of $0.001 over the shares of common stock) — — Common stock, 848,000,000 shares authorized with par value $0.001per share; 27,637,963 and 21,816,602 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively 28 22 Additional paid-in capital Accumulated other comprehensive loss (24 ) (63 ) Accumulated deficit (121,904 ) (112,183 ) Total stockholders' deficit (2,669 ) (9,864 ) Total liabilities and stockholders' deficit $ $ See accompanying notes to condensed consolidated financial statements. 3 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (In thousands, except per share amounts) (Unaudited) Three months ended March 31, Net revenues $ $ Cost of revenues 62 Gross margin 84 Operating expenses: Product research and development Sales and marketing 31 General and administrative Amortization of fair value of stock issued to related parties for purchase of Neonode Technologies AB (formerly Cypressen AB) — Total operating expenses Operating loss (1,108 ) (2,281 ) Other income (expense), net: Interest expense (54 ) (28 ) Non-cash items related to debt discounts, deferred financing fees and the valuation of conversion features and warrants (8,554 ) 65 Total other income (expense), net (8,608 ) 37 Loss before provision for income taxes (9,716 ) (2,244 ) Provision for income taxes 5 — Net loss (9,721 ) (2,244 ) Foreign currency translation gain (loss) (39 ) 5 Comprehensive loss $ ) $ ) Loss per common share: Basic and diluted loss per share $ ) $ ) Basic and diluted – weighted average shares used in per share computations See accompanying notes to condensed consolidated financial statements. 4 NEONODE INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three months ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization 4 2 Debt discounts, deferred financing fees and the valuation of conversion features and warrants (65 ) Changes in operating assets and liabilities: Accounts receivable 56 (86 ) Prepaid expenses and other current assets 38 (66 ) Accounts payable and accrued expenses (220 ) Deferred revenue (385 ) — Net cash used in operating activities (1,385 ) (645 ) Cash flows from investing activities: Purchase of property and equipment (16 ) (4 ) Net cash used in investing activities (16 ) (4 ) Cash flows from financing activities: Proceeds from issuance of convertible debt Proceeds from warrant exercises — Net cash provided by financing activities Effect of exchange rate changes on cash 59 7 Net increase in cash Cash at beginning of period 28 Cash at end of period $ $ Supplemental disclosure of cash flow information: Interest paid $
